Citation Nr: 0113127	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  95-10 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a back disorder, 
claimed as herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 until 
October 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 1995 
rating decision of the Newark, New Jersey Regional Office 
(RO) which denied service connection for herniated disc, 
among other claimed disorders.

During personal hearing on appeal in May 1995, the appellant 
withdrew the issues of service connection for hypertension 
and alcohol abuse.  Service connection was granted for post 
traumatic stress disorder rendering that issue moot.  The 
instant issue is the only one currently in appellate status.


REMAND

The veteran asserts that he now has a back disorder which was 
incurred in service.  He presented testimony upon personal 
hearing in May 1995 to the effect that after coming under 
attack one night in Vietnam, he dived head first into a 
bunker and that another soldier seeking shelter jumped in 
behind him feet first and landed square in his back.  He 
stated that he experienced a sharp back pain at that time but 
"shook it off" and did not seek treatment.  He said, 
however, that from that time, he noticed twinges of pain, and 
had recurring symptoms whenever he engaged in heavy work.  
The appellant was of the opinion that this was the beginning 
of his back problem.

A review of the record reveals that service medical records 
are negative for any complaints or findings of a back 
disorder.  The Board notes, however, that in additional 
testimony, the veteran related that he had had a back injury 
at work which became exacerbated over the years.  He stated 
that he first sought treatment for back pain in approximately 
1977 after an inability to get out of bed one day and went to 
a chiropractor for three to four months.  He said that a 
herniated disc was diagnosed at that time.  The veteran 
testified that the next time he experienced incapacitating 
symptomatology was the previous year [1994] at his job in the 
Post Office, when his back suddenly went out.  He related 
that he went to a doctor who told him to take it easy, but 
that back pain got worse and radiated down the left leg.  He 
said that he missed six months of work on account of back 
pain, and that CAT scan had revealed four bad vertebrae, a 
herniated disc and arthritis in his back at that time.  

Private clinical records dated between February and March 
1994 reflect that the veteran sought evaluation and treatment 
for back pain of several months' duration subsequent to 
unspecified injury.  A CAT scan of the lumbosacral spine 
revealed disc degeneration at multiple levels.  The 
appellant's private physician, H. M. Pecker, M.D., noted that 
an X-ray disclosed degenerative changes of the lumbar spine.  
It was felt that he was suffering from mechanical low back 
pain and could require up to four months of back 
rehabilitation.  

The Board observes in this instance that current clinical 
evidence of record relating to the back is remote from 
service.  As noted previously, however, the veteran indicated 
upon personal hearing on appeal that he first sought 
treatment for back pain around 1976 or 1977 from a 
chiropractor.  It does not appear that those records have 
been requested or secured for review.  The Board is of the 
opinion that such information would be useful in ascertaining 
the history of the veteran's back problem, and whether it 
relates back to active service.  As well, any subsequently 
prepared clinical updates from clinicians whose records have 
been included in the file might also be helpful in review of 
the claim.

Additionally, the Board also notes that the appellant has 
never had a VA examination for compensation and pension 
purposes in this regard.  Based in part on a new law as 
discussed below, the fulfillment of VA's statutory duty to 
assist the appellant also includes providing VA examination 
when indicated, and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 
Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).

Also, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

In part because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change even 
requires that notice be provided to a claimant as to what is 
required for a claim to be successful, and may require 
multiple notices during the pendency of the adjudication 
process.  See Holliday, slip op. at 12-13.  In the case of 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001), it was noted that the VA Secretary had not promulgated 
implementing regulations, and that these regulations might in 
fact provide more assistance than is required by the Veterans 
Claims Assistance Act itself.  Holliday, slip op. at 12.  
Indeed, the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making an effort to obtain copies of any records 
reflecting treatment rendered by the veteran's chiropractor 
in 1976 or 1977, other medical attention he may have received 
from VA, and any private physician, to include Dr. Pecker.  
The action should also include affording the veteran another 
examination.  38 C.F.R. § 19.9 (2000).

This case is thus REMANDED to the RO for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include, among other things, making an 
effort to obtain copies of any records 
reflecting treatment the veteran may 
have received his chiropractor in 1976 
or 1977, and those from VA and any other 
private physician, including Dr. Pecker.  
The appellant's assistance in securing 
these records should be solicited as 
needed.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo an orthopedic 
examination of his back.  All necessary 
tests and studies should be performed, 
and clinical manifestations should be 
reported in detail.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review 
prior to the evaluation.  An opinion as 
to etiology of any acquired back 
pathology should be entered if possible 
based on the examination of the 
appellant and a review of all pertinent 
evidence of record.

3.  After all required notification and 
development has been completed, the RO 
should again take adjudicatory action on 
the claim for service connection.  If 
the benefit sought is denied, a 
supplemental statement of the case 
should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review, if appropriate.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purpose of this remand is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


